DETAILED ACTION
This action is responsive to the application filed 5/26/2021.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keskar, et al., U.S. PGPUB No. 2019/0251431 (“Keskar”).
Keskar teaches a system and method for training a text generation model. With regard to Claim 1, Keskar teaches a method, comprising:
determining a target task type of a target text generation task from multiple task types supported by a general text generation model, wherein the general text generation model is pre-trained ([0064] describes that a text generation task of any of a plurality of task types can be carried out by a system. [0057] describes that training samples are presented to a system that has trained parameters);
determining, based on a requirement of the target text generation task for a target output text, at least one first target output text attribute for the target text generation task from multiple output text attributes supported by the general text generation model ([0066] describes that task output can be one of several different kinds, including a specified language, a classification, or an answer to a question); and
fine tuning the general text generation model based on a target training data set associated with the target text generation task to obtain a task-specific text generation model for the target text generation task, by taking task indication information for the target task type and first attribute indication information for the at least one first target output text attribute as at least part of an input of the general text generation model ([0056]-[0058] describe that training samples of each of a plurality of task types for which a model is to be further trained are input into the model. An error is determined by comparing the output for each of the training examples to a ground truth answer, and using the error to update the model parameters).
Claim 9 recites a device which carries out the method of Claim 1, and is similarly rejected. Claim 17 recites a medium storing instruction that execute to carry out the method of Claim 1, and is likewise rejected.
With regard to Claim 2, Keskar teaches that the general text generation model is pre-trained based on multiple pre-training data sets respectively comprising training input texts and training output texts associated with corresponding task types in the multiple task types. [0056] describes that training samples are provided for each of a plurality of task types. [0059]-[0060] describe that after a model is trained with input samples and ground truth answers, additional training can be carried out using additional training samples to further train the model. 
Claim 10 recites a device which carries out the method of Claim 2, and is similarly rejected. Claim 18 recites a medium storing instruction that execute to carry out the method of Claim 2, and is likewise rejected.

Claim 11 recites a device which carries out the method of Claim 3, and is similarly rejected.
With regard to Claim 4, Keskar teaches the general text generation model at least comprises a first encoder to receive an input text and a decoder to generate an output text, wherein the task indication information and the first attribute indication information are to be input to the first encoder, and wherein fine tuning the general text generation model further comprises: determining second attribute indication information indicating a second target output text attribute for the target text generation task; and fine tuning the general text generation model based on the target training data set by applying the second attribute indication information as an input of a second encoder in the general text generation model. [0023] describes that a context and question describing the task are input to the system for generating outputs; Figs. 3-6 show various elements of a model. [0059] describes that the model can be iteratively trained to carry out each of a plurality of task types.
Claim 12 recites a device which carries out the method of Claim 4, and is similarly rejected. Claim 19 recites a medium storing instruction that execute to carry out the method of Claim 4, and is likewise rejected.

Claim 13 recites a device which carries out the method of Claim 5, and is similarly rejected. Claim 20 recites a medium storing instruction that execute to carry out the method of Claim 5, and is likewise rejected.
With regard to Claim 6, Keskar teaches that the attribute control model comprises at least one of. an attribute classification model configured to determine, based on the intermediate output of the first encoder, guidance information for guiding the decoder to generate the target output text having the third target output text attribute, wherein the guidance information indicates different attribute values of the third target output text attribute; and a language model configured to, in conjunction with the decoder, decode the 
Claim 14 recites a device which carries out the method of Claim 6, and is similarly rejected.
With regard to Claim 7, Keskar teaches that the target text generation task is a first target text generation task, and the method further comprises: determining a second target task type of a second target text generation task from the multiple task types; determining, based on a requirement of the second target text generation task for a target output text, a further target output text attribute for the second target text generation task from the multiple output text attributes; and fine tuning the general text generation model based on a second target training data set associated with the second target text generation task to obtain a further task-specific text generation model for the second target text generation task, by taking second task indication information for the second target task type and further attribute indication information for the further target output text attribute as at least part of an input of the general text generation model. [0059] describes that training sets for each of a plurality of text generation tasks can be used after initial training has been carried out.
Claim 15 recites a device which carries out the method of Claim 7, and is similarly rejected.
With regard to Claim 8, Keskar teaches obtaining a target input text for the target text generation task; applying the target input text, the task indication information and the first attribute indication information as an input of the task-specific text generation model; and executing the task-specific text generation model to obtain an output of the task-specific text 
Claim 16 recites a device which carries out the method of Claim 8, and is similarly rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
3/9/2022